Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  first means, second means, means for resisting in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eric Carabalona (US-20090230699-A1), hereinafter Carabalona

Regarding claim 1, 
A latch (800) comprising: 
a latch housing (832);
a first latching component (806) movably mounted to the latch housing, the first latching component being movable between a respective latched position (latched position) and a respective unlatched position (unlatched position) [as shown in figs. 121-122 and 128- 150; pg. 11, para 64; the latching component 806 rotate between a latched and unlatched position];

a second latching component (808) movably mounted to the latch housing, the second latching component being movable independent (pg. 11, para. 64, line 9-13; the second and first latching component are completely independent) of the first latching component between in a respective latched position (latched position) and a respective unlatched position (unlatched position) [as shown in figs. 121-122 and 128- 150; pg. 11, para 64; the latching component 806 rotate between a latched and unlatched position]; 

a handle (button 922 and bar 820 collectively work together as a system forming the handle) movably mounted to the latch housing to be movable between an open handle position (release position) and a (retaining position) [as shown in figs. 121-123 and 128-150; pg. 11, para. 66; the handle component 820 / locking bar moves between a retaining position and a release position to retain or release the first and second latching components (806 and 808) that rotate from latched to unlatched position when released; 

a first trigger (815) movably mounted to the latch housing, the first trigger being movable between a respective engaged position (Figs. 145 and 147; pg. 11, para. 66; first trigger 815 is in its engaged position) in which the first trigger is positioned to prevent the first latching component from moving from its respective latched position to its respective unlatched position, and a respective disengaged position (Figs.  143, 144; and 146; pg. 11, para. 66; first trigger 815 / arc shaped cam lobe is in the disengaged position) in which the first trigger is positioned to prevent the handle from moving from the open position to the closed position; and (figs. 143-147; pg. 11, para. 66; the first trigger 815 is of an arc shaped lobe with two surfaces, a straight radial surface and an arc shaped surface. Once the handle component 820 and its catch plate 821 are in the retaining position/closed position, the catch plate 821 will get in contact with the radial surface of the first trigger 815 which in turn engages to rotate the first latching component 806 into its latched position in addition to blocking the first latching component 806 from rotating back into the unlatched position. Once the handle component 820 and its catch plate 821 move into the release position/open position with the first latching component 806 being in the unlatched position or in-between the latched and the unlatched position but not in the latched position, then the arc-shaped surface of the trigger 815 will block and prevent the movement of the catch plate 821 and its handle component 820 from moving into the retaining position while the first latching component 806 is not properly situated in the latched position),

a second trigger (817) movably mounted to the latch housing, the second trigger being movable between a respective engaged position (Figs. 145 and 147; pg. 11, para. 66; second trigger 817 is in the engaged position) in which the second trigger is positioned to prevent the second latching component from moving from its respective latched position to its respective unlatched position, and a respective disengaged position (Figs.  143, 144; and 146; pg. 11, para. 66; second trigger 817 / arc shaped cam lobe is in the disengaged position) in which the second trigger is positioned to prevent the handle from moving from the open position to the closed position (figs. 143-147; pg. 11, para. 66; the second trigger 817 is of an arc shaped lobe with two surfaces, a straight radial surface and an arc shaped surface. Once the straight radial surface is in full contact with the catch plate 823 of the handle 820 which is moved into the retaining position, that is when second trigger 817 is in the engaged position and the second latching component 808 is in its latched position and is blocked from rotating back into the unlatched position. The second trigger 817 is in its disengaged position when the catch plate 823 of the handle component 820 is back into the release position and the second latching component 808 is the unlatched position or in-between the latched and the unlatched position but not in the latched position yet, then the arc shaped surface of the second trigger 817 will block and prevent the movement of the catch plate 823),

Regarding claim 3, 
The latch of claim 1, wherein the first latching component comprises a first pawl (L-shaped pawl claw 840 and tail component 807) rotatably mounted to the latch housing and the second latching component comprises a second pawl (L-shaped pawl claw 842 and tail component 809) rotatably mounted to the latch housing (figs. 128-150 and 161-163; pg. 11, para. 65; the first and second pawls (840 and 842 respectively) are structural parts of the rotational first and second latching components (806 and 808 respectively) as they rotate between their latched and unlatched position).

Regarding claim 4, 
The latch of claim 1, wherein the handle is operatively associated with the first latching component and the second latching component to prevent the first latching component and the second latching component from moving from their respective latched positions to their respective unlatched positions when the handle is in the closed handle position, and allow the first latching component and the second latching component to move from their respective latched positions to their respective unlatched positions when the handle is in the open handle position (figs. 143-147; pg. 11, para. 66; the catch plates 821 and 823 of the handle component 820 of the handle (button 922 and bar 820 collectively work together as a system forming the handle) engages the first trigger 815 and second trigger 817 respectively. Once the handle component 820 and its catch plates 821 and 823 move into the closed / retaining position and are able to contact the radial surface of the first 815 and second 817 triggers that have rotated from disengaged position to be locked in their engaged positions and act to maintain their respective first 806 and second 808 latching component into their latching position, at the retaining position of the catch plates 821 and 823  both will act to prevent and block their respective triggers (815 and 817) from rotating back from their engaged positions to their disengaged positions.  Once the handle component 820 and its catch plates 821 and 823 move into their release position/open position with their respective first 806 and second 808 latching components being in the unlatched position or in-between the latched and the unlatched position but not in the latched position, then the arc-shaped surface of the first 815 and second 817 trigger will block and prevent the movement of the catch plates 821 and 823 and their handle component 820 from moving into the retaining position from a release position as long as the first 806 and/or the second 808 latching component didn’t rotate into their proper latched position). 

Regarding claim 5,
The latch of claim 4, wherein:
the handle is configured to hold the first trigger in its respective engaged position when the handle is in the closed position, to thereby prevent the first latching component from moving from its respective latched position to its respective unlatched position; and (figs. 145, 147 and 154; pg. 11, para. 66; Once the handle component 820 and its catch plate 821 are in the retaining /closed position, the catch plate 821 will get in contact with the radial surface of the first trigger 815 to block it in its engaged position to engages and keep the rotating first latching component 806 into its latched position in addition to blocking the first latching component 806 from rotating back into the unlatched position by preventing the first trigger 815 from rotating back into its disengaged position)
the handle is configured to hold the second trigger in its respective engaged position when the handle is in the closed position, to thereby prevent the second latching component from moving from its respective latched position to its respective unlatched position (figs. 145 and 147; pg. 11, para. 66; Once the handle component 820 and its catch plate 823 are in the retaining / closed position, the catch plate 823 will get in full contact with the straight radial surface of the trigger 817 to block it in its engaged position which in turn engages and keeps the rotating second latching component 808 in its latched position in addition to blocking the second latching component 808 from rotating back into the unlatched position by preventing the second trigger 817 from rotating back into its disengaged position).

Regarding claim 6, 
The latch of claim 5, wherein the handle comprises:
a first retractor surface (821) positioned to move the first trigger from its respective engaged position to its respective disengaged position when the handle is moved from the closed handle position to the open (as shown in figs. 143,145, and 147; pg. 11, para 65-66; in the open handle position (fig. 143) , the retractor surface 821 / catch plate of the handle component 820 does not contact the first trigger 815 which is allowed to rotate from its engaged (when handle is in closed position fig. 145 and 147) to its disengaged position),
a second retractor surface (823) positioned to move the second trigger from its respective engaged position to its respective disengaged position when the handle is moved from the closed handle position to the open handle position (as shown in figs. 143,145, and 147; pg. 11, para 65-66; in the open handle position (fig. 143) , the catch plate 823 / retractor surface of the handle component 820 does not contact the second trigger 817 which is allowed to rotate from its engaged (when handle is in closed position fig. 145 and 147) to its disengaged position).

Regarding claim 7, 
The latch of claim 1, wherein:
the first latching component comprises a first spring (S-1) configured to bias the first latching component towards its respective unlatched position (as shown in the annotated figure of fig. 148 below; pg. 11, paragraph 65; the spring-loaded slide pad 884 engages and rotates the first latching component 806 to its unlatched position via spring S-1);
the first trigger is located at a first locking point (contact point between the tail end 807 and the sliding pad 884) on a movement path (first latching component 806 path along its rotation from its unlatched towards its latched position) of the first latching component when the first trigger is in its respective engaged position, to thereby hold the first latching component in its respective latched position (figs. 136-150 and 159; pg. 12, para. 71; the sliding pad 884 contacts the first latching component 806 at its tail end 807 forming the first locking point which in turn is pushed to rotate the first latching component 806  from its unlatched and into its latched position when the first trigger 815 is blocked into its engaged position by the catch plate 821 of the handle component 820 that is at its closed position / retaining position) , and 
the trigger is not located at the first locking point when the first trigger is in its respective disengaged position, to thereby to allow the first spring to move the first latching component to its respective unlatched (figs. 136, 143, and 159; pg. 11, para. 65; pg. 12, para. 71; at the unlatched position of the first latching member 806, the sliding pad 884 rotates back under the influence of the first spring S-1 to fully contact the rotating first latching component 806 at the tail end 807 forming the first locking point via the step 887 while the the first trigger 815 is released to rotate into its disengaged position and away from the path of the first locking point when the catch plate 821 and its handle component 820 move into their release / open position),
the second latching component comprises a second spring (S-2) configured to bias the second latching component towards its respective unlatched position; and (as shown in the annotated figure of fig. 148 below; pg. 11, paragraph 65; the spring-loaded slide pad 886 engages and rotates the second latching component 808 to its unlatched position via spring S-2);
the second trigger is located at a second locking point (contact point between tail end 809 and sliding pad 886) on a movement path (second latching component 808 path along its rotation from unlatched position to its latched position) of the second latching component when the second trigger is in its respective engaged position, to thereby hold the second latching component in its respective latched position, (figs. 136-150 and 159; pg. 12, para. 71; the sliding pad 886 contacts the second latching component 808 at its tail end 809 forming the second locking point which in turn is pushed to rotate the second latching component 808 from its unlatched and into its latched position when the second trigger 817 is blocked into its engaged position by the catch plate 823 of the handle component 820 that is at its closed position / retaining position), and the trigger is not located at the second locking point when the second trigger is in its respective disengaged position, to thereby to allow the second spring to move the second latching component to its respective unlatched position (figs. 136 and 143; pg. 11, para. 65; pg. 12, para. 71; at the unlatched position of the second latching member 808, the sliding pad 886 rotates back under the influence of the second spring S-2 to fully contact the rotating second latching component 808 at the tail end 809 forming the second locking point via the step 889 while the second trigger 817 is released to rotate into its disengaged position and away from the path of the second locking point 809 when the catch plate 823 and its handle component 820 move into their release / open position),

    PNG
    media_image1.png
    631
    928
    media_image1.png
    Greyscale

Regarding claim 8, 
The latch of claim 7, wherein:
the first latching component occupies the first locking point when the first latching component is in its respective unlatched position to prevent the first trigger from moving from its respective disengaged position to its respective engaged position; and (figs. 136, 143, and 159; pg. 11, para. 65; pg. 12, para. 71; at the unlatched position of the first latching member 806, the sliding pad 884 rotates back under the influence of the first spring S-1 to fully contact the rotating first latching component 806 at the tail end 807 forming the first locking point via the step 887 while the the first trigger 815 is released to rotate into its disengaged position and away from the path of the first locking point when the catch plate 821 and its handle component 820 move into their release / open position),
the second latching component occupies the second locking point when the second latching component is in its respective unlatched position to prevent the second trigger from moving from its respective disengaged position to its respective engaged position (figs. 136 and 143; pg. 11, para. 65; pg. 12, para. 71; at the unlatched position of the second latching member 808, the sliding pad 886 rotates back under the influence of the second spring S-2 to fully contact the rotating second latching component 808 at the tail end 809 forming the second locking point via the step 889 while the second trigger 817 is released to rotate into its disengaged position and away from the path of the second locking point 809 when the catch plate 823 and its handle component 820 move into their release / open position).
Regarding claim 9,
The latch of claim 8, wherein the handle comprises:
a first contact surface (821) positioned to contact the first trigger when the first trigger is in its respective disengaged position (fig. 143) to thereby prevent movement of the handle to the closed handle position; and (Figs. 143, 146, and 154; pg. 11, para. 66, pg. 12, para. 69; Once the first trigger 815 rotates into its disengaged position, the handle component 820 is blocked from moving into its retaining position/closed handle position by the arc-shaped surface of the first trigger 815 that blocks the path of the first contact surface 821)
a second contact surface (823) positioned to contact the second trigger when the second trigger is in its respective disengaged position (fig. 143) to thereby prevent movement of the handle to the closed handle position (Figs. 143, 144, and 154, and 154; pg. 11, para. 66, pg. 12, para. 69; Once the second trigger 817 rotates into its disengaged position, the handle component 820 is blocked from moving into its retaining position/closed handle position by the arc-shaped surface of the first trigger 817 that blocks the path of the second contact surface 823).
Regarding claim 10, 
The latch of claim 1, wherein the first trigger comprises a first cam (cam lobe 815 shaped in a circular sector from two radial surfaces and one arc-shaped surface) rotatably mounted to the latch housing and the second trigger comprises a second cam (cam lobe 817 shaped in a circular sector from two radial surfaces and one arc-shaped surface) rotatably mounted to the latch housing (fig. 143 and 145; pg. 11, para. 66; the first 815 and second 817 triggers are attached to the housing 832 and rotate between an engaged and disengaged position).
Regarding claim 11, 
The latch of claim 10, wherein handle comprises:
a first contact surface (821) configured to abut the first cam when the first trigger is in the disengaged position and not abut the first cam when the first trigger in in the engaged position; and (fig. 143 and 154; pg. 11, para. 66, pg. 12, para. 69; in the first trigger 815 disengaged position, the arc-shaped surface of the cam lobe shaped first trigger 815 abuts and blocks the first contact surface 821 / catch plat of the handle component 820. The first trigger 815 rotates to the engaged position so that the radial surface of the cam lobe shaped first trigger 815 allows the first contact surface 821 / catch plate to move into the retaining position / close position of the handle component 820),
a second contact surface (823) configured to abut the second cam when the second trigger is in the disengaged position, and not abut the second cam when the second trigger in in the engaged position (fig. 143 and 154; pg. 11, para. 66, pg. 12, para. 69; in the second trigger 817 disengaged position, the arc-shaped surface of the cam lobe shaped second trigger 817 abuts and blocks the second contact surface 823 / catch plat of the handle component 820. The second trigger 817 rotates to the engaged position so that the radial surface of the cam lobe shaped second trigger 817 allows the second contact surface 823 / catch plate to move into the retaining position / close position of the handle component 820),

Regarding claim 12,
The latch of claim 3, further comprising a striker (814 and 816 collectively) comprising:
a first striker pin (814) configured to engage the first pawl when the first latching component is in its respective latched position, and not engage the first pawl when the first latching component is in its respective unlatched position; and (Figs. 121-122,125-126,128-150, and 152 pg. 11, para. 64; pg. 12, para. 71; At the first latching component 806 unlatched position, the first striker pin 814 moves with the closing action of the doors 802, 804 to contact the sliding pad 884 firstly to push onto and rotate the first latching component 806 into its latching position so that at the latched position the claw 840 of the first latching component 806 hooks under the catch surface of the first striker pin 814),
a second striker pin (816) configured to engage the second pawl when the second latching component is in its respective latched position, and not engage the second pawl when the second latching component is in its respective unlatched position (Figs. 121-122,125-126,128-15, and 152 pg. 11, para. 64; pg. 12, para. 71; At the second latching component 808 unlatched position, the second striker pin 816 moves with the closing action of the doors 802, 804 to contact the sliding pad 886 firstly to push onto and rotate the second latching component 808 into its latching position so that at the latched position the claw 842 of the second latching component 808 hooks under the catch surface of the second striker pin 816);
(figs. 130, 137, and 144); or the second striker pin engages the second pawl (figs.135 and 146), and the latch housing is displaceable from the striker when the first latching component and the second latching component are both in their respective unlatched positions (pg. 11, para. 64-65; pg. 12, para. 71 and 73; once the handle component 820 is moved to its release position / open position and the catch plates 821 and 823 pull away from blocking the first 815 and second 817 trigger, then the first 806 and second 808 latch components are released to rotate to the unlatched position to release the first 814 and second 816 striker pins to allow the doors 802, 804 to open and part away from the housing 832).

Regarding claim 14, 
A latch (800) comprising:
a first means (806) for engaging a corresponding first striker (814) component in a latched position (latched position) (Figs. 121-122,125-126,128-15, and 152 pg. 11, para. 64; pg. 12, para. 71; at the latched position of the first latching component 806, the claw 840 of the first latching component 806 hooks under the catch surface of the first striker pin 814),
a second means (808) for engaging a corresponding second striker (816) component in a latched position (latched position); and (Figs. 121-122,125-126,128-15, and 152 pg. 11, para. 64; pg. 12, para. 71; At the latched position of the second latching component 808, the claw 842 of the second latching component 808 hooks under the catch surface of the second striker pin 816)
means  [handle collective (button 922 and bar 820 collectively work together as a system forming the handle)] movable between a closed position (retaining position) for resisting disengagement of the first engaging means from the first striker component and disengagement of the second engaging means from the second striker component (pg. 11, para. 64-65; pg. 12, para. 71 and 73; once the handle component 820 is moved to its retaining position / closed position and the catch plates 821 and 823 are pushed into blocking the first 815 and second 817 trigger, then the first 806 and second 808 latch components are blocked into their latched position to keep the claws 840 and 842 of the first 806 and second 808 latching components to hook under the catch surface of the first 814 and second 816 striker pin)
(release position) for permitting disengagement of the first engaging means from the first striker component and disengagement of the second engaging means from the second striker component (pg. 11, para. 64-65; pg. 12, para. 71 and 73; once the handle component 820 is moved to its release position / open position and the catch plates 821 and 823 pull away from blocking the first 815 and second 817 trigger, then the first 806 and second 808 latch components are released to rotate to the unlatched position to release the first 814 and second 816 striker pins to allow the doors 802, 804 to open and part away from the housing 832), 
the resisting and permitting means being movable from the open position to the closed position only when the first engaging means is engaged with the first striker component and the second engaging means is engaged with the second striker component , thereby preventing the resisting and permitting means from moving to the closed position when the first engaging means and/or the second engaging means is not in its respective latched position (fig. 143 and 154; pg. 11, para. 66, pg. 12, para. 69; in the first trigger 815 disengaged position, the arc-shaped surface of the cam lobe shaped first trigger 815 abuts and blocks the first contact surface 821 / catch plat of the handle component 820. The first trigger 815 rotates to the engaged position so that the radial surface of the cam lobe shaped first trigger 815 allows the first contact surface 821 / catch plate to move into the retaining position / close position of the handle component 820. While at the other hand and in the second trigger 817 disengaged position, the arc-shaped surface of the cam lobe shaped second trigger 817 abuts and blocks the second contact surface 823 / catch plat of the handle component 820. The second trigger 817 rotates to the engaged position so that the radial surface of the cam lobe shaped second trigger 817 allows the second contact surface 823 / catch plate to move into the retaining position / close position of the handle component 820). 


Regarding claim 15, 
A latch system (figs. 121-122) comprising:
a striker (814 and 816 collectively) including a first striking portion (814) and a second striking portion (816) [figs. 121-122, 125-126, 128-150, and 152; pg. 11, para. 64; pg. 12, para71]; and a latch (800) including:
a latch housing (832);
(806) movably mounted to the latch housing, the first latching component being movable between a respective latched position (latched position) engaging the first striking portion and a respective unlatched position (unlatched position) [figs. 121-122 and 128- 150; pg. 11, para 64; the latching component 806 rotate between a latched and unlatched position];

a first trigger (815) operatively associated with the first latching component [figs. 121-122 and 128- 150; pg. 11, para 64, para. 66];

a second latching component (808) movably mounted to the latch housing, the second latching component being movable independent (pg. 11, para. 64, line 9-13; the second and first latching component are completely independent) of the first latching component between a respective latched position (latched position) engaging the second striking portion and a respective unlatched position (unlatched position) [figs. 121-122 and 128- 150; pg. 11, para 64, para. 66; pg. 12, para 71; the latching component 806 rotate between a latched and unlatched position to engage and disengage the first strike 814];

a second trigger (817) operatively associated with the first latching component (figs. 143-147; pg. 11, para. 64 and para. 66; the handle component 820 moves between its retaining and release positions so that the catch plates 821 and 823 engage the first 815 and second 817 triggers respectively to block or allow the first 806 and second 808 latching members to rotate from their latched to their unlatched position); and

a handle (button 922 and bar 820 collectively work together as a system forming the handle) movably mounted to the latch housing and operatively associated with the first latching component via the first trigger and operatively associated with the second latching component via the second trigger [as shown in figs. 121-123 and 128-150; pg. 11, para. 66; the handle component 820 / locking bar is attached to the housing 832 and moves between a retaining position and a release position to retain or release the first and second latching components (806 and 808) that rotate from latched to unlatched position when released via the first 815 and second 817 triggers]; 

the handle being movable from a closed handle position (figs. 145 and 147; retaining position) to an open handle position (fig. 143; release position) to permit the first latching component and the second latching (figs. 143, 145, and 154; pg. 11, para. 64, para 66; Once the handle component 820 is moved to the release position, the catch plates 821 and 823 of the move away from the radial surface of the first 815 and second 817 triggers to allow the triggers to rotate to their disengaged position from their engaged position and to allow the first 806 and second 808 latching components to rotate from their latched position to their unlatched position) and the handle being movable from the open handle position to the closed handle position only when the first latching component and the second latching component are both in their respective latched positions and the first trigger and the second trigger are in respective engaged positions, thereby preventing the handle from moving to the closed handle position when the first latching component and/or the second latching component are in their respective unlatched positions (figs. 143, 145, and 154; pg. 11, para. 64, para 66; the handle component 820 and its two catch plates 821 and 823 are blocked, by the arc-shaped surface of the first 815 and second 817 disengaged triggers, from moving from their release position / open position to their retaining position/ closed position to keep the first 806 and second 808 latching components in their unlatched position. the first 806 and second 808 latching component engage into their latched position and latch onto their respective first 814 and second 816 striker, only when the first 815 and second 817 triggers have rotated back into their engaged position so that their radial surface allow and engage with the first 821 and second 823 catch surfaces of the handle component 820 which is allowed to move from its release position and into its retaining position).

Regarding claim 16,
A storage system (Figs.121-122) comprising:
a frame (as shown in the annotated figure of fig. 122 below; the strikers are supported by the compartment’s frame) supporting a striker (814 and 816 collectively) including a first striking portion (814) and a second striking portion (816); and
a door (802 and 804 collectively) mounted for movement with respect to the frame between closed (fig. 121; door is closed) and opened (fig. 122; door is opened) conditions, the door supporting a latch (fig 123; latch 800) including:
a latch housing (fig. 125; housing 832);
a first latching (806) component movably mounted to the latch housing, the first latching component being movable between a respective latched position (latched position) engaging the first striking portion (814) and a respective unlatched position (unlatched position) [as shown in figs. 121-122 and 128- 150; pg. 11, para 64 and 66; pg. 12, para. 71 and 73; the latching component 806 rotate between a latched and unlatched position];

a first trigger (815) operatively associated with the first latching component (figs. 143 and 145; pg. 11, para. 64 and 66; the first trigger 815 blocks the first 806 latching component from moving from its latched position to its unlatched position),

a second latching component (808) movably mounted to the latch housing, the second latching component being movable independent (pg. 11, para. 64, line 9-13; the second and first latching component are completely independent) of the first latching component between a respective latched position (latched position) engaging the second striking portion (816) and a respective unlatched position (unlatched position) [as shown in figs. 121-122 and 128- 150; pg. 11, para 64; the latching component 806 rotate between a latched and unlatched position]; 

a second trigger (817) operatively associated with the first latching component; and (figs. 128-150; pg. 11, para 64 and 66; the handle component 820 moves between its retaining and release positions so that the catch plates 821 and 823 engage the first 815 and second 817 triggers respectively to block or allow the first 806 and second 808 latching members to rotate from their latched to their unlatched position)

a handle (button 922 and bar 820 collectively work together as a system forming the handle) movably mounted to the latch housing and operatively associated with the first latching component via the first trigger and operatively associated with the second latching component via the second trigger [as shown in figs. 121-123 and 128-150; pg. 11, para. 66; the handle component 820 / locking bar is attached to the housing 832 and moves between a retaining position and a release position to retain or release the first and second latching components (806 and 808) that rotate from latched to unlatched position when released via the first 815 and second 817 triggers]; the handle being movable from a closed handle position (retaining position)  to an open handle position (release position) to permit the first latching component and the second latching component to move together from their respective latched positions to their respective unlatched positions [as shown in figs. 121-123 and 128-150; pg. 11, para. 66; the handle component 820 / locking bar moves between a retaining position and a release position to retain or release the first and second latching components (806 and 808) that rotate from latched to unlatched position when released;  and the handle being movable from the open handle position to the closed (figs. 143, 145, and 154; pg. 11, para. 64, para 66; the handle component 820 and its two catch plates 821 and 823 are blocked, by the arc-shaped surface of the first 815 and second 817 disengaged triggers, from moving from their release position / open position to their retaining position/ closed position to keep the first 806 and second 808 latching components in their unlatched position. the first 806 and second 808 latching component engage into their latched position and latch onto their respective first 814 and second 816 striker, only when the first 815 and second 817 triggers have rotated back into their engaged position so that their radial surface allow and engage with the first 821 and second 823 catch surfaces of the handle component 820 which is allowed to move from its release position and into its retaining position),

the handle being positioned relative to the door (figs. 121-123; the handle parts (button 922 and bar 820 collectively work together as a system forming the handle)  are placed around the door (802, 804 collectively) such that the handle extends outwardly farther relative to the door when the handle is not in the closed handle position  as compared to when the handle is in the closed position, thereby providing an indicator when the handle is not in the closed position (pg. 11, para. 64 and 66; pg. 12, para. 69; the handle component 820 moves away from its closed /retained position (fig. 145) and into its open / release position (fig. 143) so that it travels a distance out of the housing 832 to be visibly longer than when the handle component 820 is moved into the housing 832 to engage the first 815 and second 817 triggers at their radial surfaces).

    PNG
    media_image2.png
    582
    750
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically
disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Carabalona (US-20090230699-A1), hereinafter Caraballo

Regarding claim 2, 
While Carabalona teaches the latch of claim 1. But Carabalona is silent on wherein the handle (button 922 and bar 820 collectively work together as a system forming the handle) is pivotally connected to the latch housing

Carabalona discloses the claimed invention except for wherein the handle is pivotally connected to the latch housing. But Carabalona discloses that the button 922 is a push button, it would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that pivoting a button could achieve the same result as pushing a button.  As long as the actuation occurs, then the pivoting handle and the push button are functional equivalents. See MPEP 2144.06 (II) .
Regarding claim 13,
The latch of claim 1, wherein the handle and latch housing are configured such that a predetermined surface of the handle is concealed when the handle is in the closed position, and exposed when the handle is not in the closed position.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:

Chuen-Yi Liu (US-20040195841-A1) teaches of a lock assembly that includes two hook member and a rocker arm.

Luke Liang (US-20070290511-A1) teaches of a two-point mortise latch with two hooks and a hook arm.


Stanley Chung (US-20080258475-A1) teaches of a two-point lock with security hooks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675